Citation Nr: 1635795	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood, prior to October 28, 2015.

2.  Entitlement to al rating in excess of 50 percent for adjustment disorder with depressed mood, beginning October 28, 2015.

3.  Entitlement to a rating in excess of 20 percent for spondylolisthesis at L5-S1.

4.  Entitlement to a total rating based on individual unemployability based on service-connected disability, prior to October 28, 2015.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

These claims were previously before the Board in February 2015 at which time they were remanded for further development.  Section (d) of remand instruction (1) states that "the Veteran's VA treatment records dated in and after December 2012" should be obtained.  At his October 2014 hearing before the Board, the Veteran testified to receiving treatment at the Hickory, North Carolina VA medical facility.  The only post-December 2012 VA treatment record, besides the VA examination reports, presently associated with the claims file is a letter from the VA Medical Center in Salisbury, North Carolina, updating the Veteran on resent x-ray results.  

As such, the Board finds that a remand is required for corrective actions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the Board finds the October 2015 VA spinal examination to be inadequate.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The examination report makes clear that the Veteran experienced pain on weight bearing but it is unclear if testing for pain was performed on both active and passive motion, in weight-bearing and nonweight-bearing.  As such, a new examination should be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Finally, in regards to the issues under consideration by the Board, the Veteran was provided a hearing before the Board in October 2014.  In May 2016, the Veteran submitted a VA Form 9 indicating his desire to have a Board hearing at a local VA office.  This form was not submitted in response to a statement of the case.  In the section of the VA Form 9 provided for the Veteran to comment on why he thinks VA decided his case incorrectly he wrote "Please see the attached letter."  The attached letter notes the Veteran's intention to appeal the current issues on appeal to the Board, as well as his disagreement with a February 2016 decision which granted two separate 10 percent ratings for right and left lower extremity radiculopathy associated with his service-connected low back, which is not under the Board's jurisdiction.  In light of this evidence, it is unclear to the Board whether the Veteran desires another hearing in regards to the issues presently on appeal to the Board, a new hearing in regards to the separate evaluations assigned to the lower extremity radiculopathy, or both.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be contacted to clarify which issues, if any, he wishes to have a hearing before the Board.  The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, according to the date of his May 2016 request for such a hearing.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's VA treatment records dated in and after December 2012, including records from the Hickory and Salisbury, North Carolina VA medical facilities.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his service-connected spondylolisthesis at L5-S1.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  

The examiner must conduct full range of motion studies on the service-connected spondylolisthesis at L5-S1.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected spondylolisthesis at L5-S1. 

The examiner must also ascertain whether the Veteran's service-connected spondylolisthesis at L5-S1 involves intervertebral disc syndrome, and if so, whether it is manifested by or productive of incapacitating episodes and the frequency thereof.  The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

